Citation Nr: 1726218	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-04 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical degenerative disc disease (neck disability) with radiculopathy of the upper extremities, to include as secondary to service-connected bilateral shoulder disabilities.

3.  Entitlement to an initial rating higher than 20 percent prior to March 5, 2007, a rating higher than 10 percent from March 5, 2007, to May 4, 2015, and a rating higher than 30 percent since May 5, 2015, for right shoulder tendonitis.

4.  Entitlement to an initial rating higher than 10 percent for prior to May 5, 2015, and a rating higher than 40 percent since May 5, 2015, for left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to November 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and June 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  The March 2009 rating decision granted service connection and assigned noncompensable (zero percent) disability ratings for right and left shoulder disabilities.  In the June 2013 rating decision, the RO denied entitlement to service connection for cervical degenerative disc disease with radiculopathy of the upper extremities and sleep apnea.

The Veteran was afforded a September 2011 Travel Board hearing before the undersigned.  The hearing transcript is associated with the record.

In May 2012, the Board remanded the initial rating claims for further development.

A March 2016 rating decision increased the rating for the right shoulder (non dominant) from 10 percent to 30 percent and increased the rating for the left shoulder from 10 percent to 40 percent, both effective from May 5, 2015.  However, as those grants do not represent a total grant of benefits sought on appeal, the claims for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an effective date earlier than May 5, 2015, for the award of a 30 percent rating for a right shoulder disability and a 40 percent rating for a left shoulder disability, was raised in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issues of entitlement to increased ratings for bilateral shoulder disabilities and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has sleep apnea that is etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection sleep apnea, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

The Veteran contends that he has sleep apnea that is related to his service or to his service-connected PTSD.

The STRs include a November 1993 retirement examination which reflects a complaint of frequent trouble sleeping.

On April 2013 VA sleep apnea Disability Benefits Questionnaire (DBQ) examination the Veteran presented with a history of a diagnosis of sleep apnea since 2010 or 2011.  The examiner noted his complaints of difficulty sleeping related to back pain on his retirement physical.  The examiner opined that the sleep apnea was not at least as likely as not incurred in or caused by his noted complaints in service based, in part, on the rationale that there is no documentation in the STRs that mentioned any breathing-related sleep problems.

In May 2016, the RO granted service connection for PTSD, effective from January 28, 2016.

The Veteran submitted a May 2017 private medical opinion from a provider who has treated him since November 2013.  Based on a review of the Veteran's medical history, his service-connected disabilities, and lay statements in support of the claim submitted by the Veteran's family members, the provider opined that that it is more likely than not that that Veteran's sleep apnea was present during service and is aggravated by his service-connected PTSD.  

The Board has considered in detail the medical opinions of record.  In this regard, the Board finds that no one opinion is any more probative than the other.  All are unbiased and based on a detailed review of the record.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for sleep apnea secondary to PTSD, are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted. Since service connection for sleep apnea is being granted on a secondary basis, there is no need to consider the theory of direct service connection.  The nature and extent of this disability caused by service is not currently before the Board.


ORDER

Service connection for sleep apnea, secondary to service-connected PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

With regard to the claim for service connection for a neck disability, the Veteran contends that during service he injured his neck during a fall on a hanger floor and a fall through a roof.  See, April 2013 statement.  

On April 2013 VA neck conditions DBQ examination, the Veteran claimed that he experienced numbness in his arms related to a neck injury during service.  However, there was no documentation of any neck disorder or cervical spine injury in the STRs.  After a thorough examination, the examiner diagnosed cervical degenerative disc disease and radiculopathy.  The examiner opined that he had cervical degenerative disc disease consistent with the complaints of numbness, but there were no cervical disorders or peripheral nerve conditions consistent with his current complaints of numbness in the STRs.  The examiner further opined that his claimed arm numbness is not at least as likely as not related to his service.

Private treatment records include an April 2013 report which reflects a 20-year history of bilateral shoulder complaints with associated neck discomfort.

The Veteran also submitted an internet article which indicates that neck pain can be due to problems with the shoulders which radiate to the neck.

In this regard, as it is unclear whether he has a neck disability that has been aggravated by his service-connected bilateral shoulder disability, a remand is required to determine the nature and etiology of any currently diagnosed neck disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to the increased rating claims, the Veteran's s service-connected bilateral shoulder disabilities are currently rated under 38 C.F.R. § 4.71a, which considers the Veteran's limitation of motion in determining the appropriate disability rating.  The United States Court of Appeals for Veterans Claims (Court) has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range of motion loss due to pain on use or flare-ups. Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

In this case, the record includes an April 2015 private examination which includes range of motion measurements for the left and right shoulder.  However, the examination did not address the impact that pain, weakness, fatigability, or incoordination have on the Veteran's functional ability, to include during flare-ups or upon repetitive motion.  Therefore, the Board finds that the Veteran should be afforded a current VA examination that addresses the impact that pain, weakness, fatigability, or incoordination have on the Veteran's functional ability, to include during flare-ups.

While on Remand any additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's neck and bilateral shoulder disabilities, including those from the Dallas VAMC, dated from February 2016 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any current disability of the neck and upper extremities.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

 a) Is it at least as likely as not (50 percent or more probability) that any current disability of the neck and upper extremities, to include radiculopathy, had their onset in or are etiologically-related to the Veteran's active duty service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any disabilities of the neck and upper extremities, are (a) proximately due to or the result of the Veteran's service-connected bilateral shoulder disability, or (b) aggravated or permanently worsened by his service-connected bilateral shoulder disability.  If it is determined that the disabilities of the neck and upper extremities are related to his service-connected bilateral shoulder disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral shoulder disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  

The examiner should provide range of motion in degrees, to include the degree at which pain begins, for both shoulders.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  In this regard, the examiner should estimate the extent of any additional functional limitation manifested during periods of flare-up.  Such additional limitation should be expressed in degrees of motion lost during flare-ups.  The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examiner should ascertain as to whether there is any shoulder joint impairment resulting in nonunion, malunion, or recurrent dislocation.  If so, the examiner should describe the extent and severity of such impairment.

The left and right shoulder joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

The examiner should consider the Veteran's complaints of numbness and determine whether there is any neurological impairment in either upper extremity related to the service connected shoulder disabilities.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.

If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


